DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the amendment and response filed 7/5/2022. Claims 2-5,7, 8 and 21 are pending in the application. Claim 2 was amended. Claims 2-5,7,8 and 21 as amended are allowable.
	As the provisional obviousness-type double patenting rejection is the only remaining rejection, the rejection is withdrawn (MPEP 1490 D 2(a)).
The following is an examiner’s statement of reasons for allowance: 
As detailed in the record, the closest identified prior are is Weichert in view of Goldscher and Hirth. Other art considered relevant to the method as clamed is Haas
(US20020087036A1) and Duflot et al. (FR2764294A1).
However, the prior art does not disclose or render obvious the claimed conditions in hydrogenation whereby without residual sucrose removal from a mixture of carbohydrates isomaltulose, optionally trehalulose, and sucrose; a  sweetener composition comprising isomalt, mannitol and sorbitol, with no detectable content of sucrose is produced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793